Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 1 of 11 Page ID #:328




                     EXHIBIT B
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 2 of 11 Page ID #:329
                                                                            1


 1    UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
 2    ----------------------------------------x
      CAREFUL SHOPPER, LLC,
 3
                             Plaintiff,
 4
                  versus                               18 CV 3019 (RJD)
 5
      TP-LINK USA CORPORATION,
 6
                             Defendant.
 7
                  and
 8
      TP-LINK NORTH AMERICA INC
 9    145 S STATE COLLEGE BLVD STE 400
      BREA, CA 92821-5833,
10                                              U.S. Courthouse
                          New Party Defendant. Brooklyn, New York
11    ----------------------------------------x
                                                April 5, 2019
12                                              12:00 p.m.

13                Transcript of Civil Cause for Oral Argument

14    Before:       HONORABLE RAYMOND J. DEARIE,
                                    District Court Judge
15
                                     APPEARANCES
16
      Attorney for Plaintiff:
17    LAW OFFICES OF MARK SCHLACHET
      3515 Severn Road
18    Cleveland, Ohio 44118
      BY: MARK SCHLACHET, ESQ.
19
      Attorney for Defendant:
20    LTL ATTORNEYS LLP
      300 S Grand Avenue, 14th Floor
21    Los Angeles, California 90071
      BY: PRASHANTH CHENNAKESAVAN, ESQ.
22         HEATHER AUYANG, ESQ. (via telephone)

23    Official Court Reporter:
      MICHELE NARDONE, CSR - 718-613-2601 - mishrpr@aol.com
24
      Proceedings recorded by mechanical stenography.          Transcript
25    produced by computer-aided transcription.


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 3 of 11 Page ID #:330
                                                                            3
                           Careful Shopper v. TP-Link

 1               MS. AUYANG:    Good afternoon, Your Honor.       This is

 2    Heather Auyang, for Defendant TP-Link USA Corporation and

 3    TP-Link North America Inc.

 4               THE COURT:    Good afternoon.

 5               Mr. Chennakesavan?

 6               MR. CHENNAKESAVAN:      Perfect, your honor.

 7               THE COURT:    The name is?

 8               MR. CHENNAKESAVAN:      It's of Indian origin.

 9               THE COURT:    Indian.    Tamil?

10               MR. CHENNAKESAVAN:      Yes, that's correct.

11               THE COURT:    Interesting.    I have had some experience.

12               MR. CHENNAKESAVAN:      Positive, I hope.

13               THE COURT:    I'm sorry?

14               MR. CHENNAKESAVAN:      Positive, I hope.

15               THE COURT:    Well, it depends on who you ask, as is the

16    case with everything we do here, right?         It depends on who you

17    ask.

18               Well, I'm tempted to give you a little introductory

19    comment or two so you know where I am.         I have great doubts

20    about jurisdiction here, just to be blunt, but I'm reminded of

21    the KISS test.     Is everybody familiar with the KISS test?          If

22    you are a golfer, you know what the KISS test is.           KISS

23    standing for Keep It Simple, Stupid.         And that's pretty hard to

24    do, getting through all of this.

25               But, in my head, if I keep it simple, which is why I


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 4 of 11 Page ID #:331
                                                                            4
                           Careful Shopper v. TP-Link

 1    have some reservations, it's TP-Link transacting business in

 2    New York -- without question, as they concede -- with folks

 3    like B&H, no direct contact that I can discern with Careful

 4    Shopper.    Careful Shopper acquires these products, sells them

 5    on Amazon to third parties, according to some, in violation of

 6    the property rights of TP-Link.        That information is then

 7    communicated by a California operation to Seattle-based Amazon;

 8    and Amazon, rightly or wrongly, takes rather definitive action.

 9               That's pretty simple -- maybe too simple, I will

10    concede -- but, on the basis of that, I don't see how we drag

11    TP-Link into a New York court, when, after all, they are

12    selling to B&H, of course, and comparable operations.            It has

13    nothing to do really with the gravamen of the lawsuit, which is

14    whether or not your client was libeled by another party -- or

15    even by TP-Link, if you want to put it that way, people acting

16    on their behalf, to protect their property rights.           I don't get

17    it.   I don't see it.

18               I have read the circle of -- what did you call it, the

19    circle of?

20               MR. CHENNAKESAVAN:     Of commercial activity is the

21    theory.

22               THE COURT:    You had my attention, but I don't find a

23    single product that makes the full circle, unless I have got my

24    light bulbs confused.

25               MR. SCHLACHET:    You do, Your Honor; and this week,


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 5 of 11 Page ID #:332
                                                                            6
                           Careful Shopper v. TP-Link

 1    a single bulb out of the two-pack.          The two-pack merely means

 2    the seller is selling two bulbs and giving you a price break

 3    for buying two instead of one.

 4               THE COURT:    Does that involve one identifying number?

 5               MR. SCHLACHET:      Pardon?

 6               THE COURT:    The product identifying number, is it one

 7    or two?

 8               MR. SCHLACHET:      It involves a number of different

 9    numbers, but the numbers are actually on the package, but the

10    numbers vary from when you buy -- I'm sorry, Your Honor?

11               THE COURT:    No.    Go ahead.   I'm listening.

12               MR. SCHLACHET:      When you go to purchase these things,

13    the dealers have their own stock numbers.         There is a UPC

14    number, I believe.      There is an ASA, an Amazon special number

15    or that item.     There are numerous different numbers.

16               But Mr. Stark, who is the managing member, is here

17    today; and he is prepared to testify, if necessary, that this

18    is exactly how things go.        You guy a two-pack, it comes to your

19    premises, you unload it, you send it to Amazon FBA, and Amazon

20    FBA then has what you sent them that you then list and somebody

21    buys.   When he sent it to Amazon FBA it was two one-packs.

22               But, Your Honor, if I may --

23               THE COURT:    Why didn't you arbitrate the thing?        Your

24    client's letter suggests if you can't work this out, we may

25    have to arbitrate.      All this time and money, expense, and


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 6 of 11 Page ID #:333
                                                                            7
                           Careful Shopper v. TP-Link

 1    briefing.    You have a litigation, as I understand it, pending

 2    in California, except you have changed sides, you are on the

 3    plaintiff's side in trademark litigation, involving essentially

 4    the same subject matter?

 5               MR. CHENNAKESAVAN:     The same parties, Your Honor.

 6               THE COURT:    The same parties, I know.

 7               MR. CHENNAKESAVAN:     The subject matter is broader

 8    because it is relating to an ongoing effort by Careful Shopper

 9    and its principals to violate the trademark; but if I may just

10    start with Mr. Schlachet's demonstration today.

11               As an initial matter, Mr. Schlachet admits that he has

12    come up with a circle of commercial activity theory.           No court

13    has ever endorsed this theory that because someone purchases a

14    product from the Internet, then turns it around, goes from a

15    purchaser to a retailer, and then markets it back on the

16    Internet, someone then buys it, and that somehow gives rise to

17    jurisdiction in the seller's state.

18               THE COURT:    Rather preposterous as a proposition of

19    law, but go ahead.

20               MR. SCHLACHET:    If I can respond to that, Your Honor.

21               There is a problem in how folks are thinking about

22    this issue that I see in this case, and it's this.           The Supreme

23    Court of the United States pointed it out in a case called

24    Walden versus Fiore, that Your Honor may be familiar with,

25    maybe not.


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 7 of 11 Page ID #:334
                                                                            8
                           Careful Shopper v. TP-Link

 1               THE COURT:    Only from your reference.      Go ahead.

 2               MR. SCHLACHET:    It is not -- what's important in this

 3    case is not the identities of the parties.          There is only one

 4    thing that's important in this case, and that is the

 5    transactions of TP-Link in New York, New York transactions.

 6               Now, allow me to say that we have a case that's cited,

 7    oddly enough, in TP-Link's brief.        It's called Bel Canto Design

 8    versus MSS Hifi, Inc.      That's at 837 F.Supp.2d 208.       In that

 9    case, Your Honor, the Southern District of New York held very

10    squarely that transactions under Section 369 of the New York

11    General Business Law are New York transactions.          They held it.

12    That was a holding.      It was a holding, they are New York

13    transactions.     They also --

14               THE COURT:    The only New York transaction that I see

15    in the papers is the initial transaction between TP-Link and

16    folks like B&H.

17               MR. SCHLACHET:    Your Honor, if I may.

18               THE COURT:    I don't see proof of any other New York

19    transactions.

20               MR. SCHLACHET:    I'm sorry to disagree with Your Honor,

21    but --

22               THE COURT:    Please do.

23               MR. SCHLACHET:    -- I have to strengthen my resolve in

24    front of such and august court.        It doesn't pass me you are on

25    the FISA court, which is -- okay.


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 8 of 11 Page ID #:335
                                                                            9
                           Careful Shopper v. TP-Link

 1               The transactions of Mr. Lei in purchasing products

 2    from Careful Shopper, there were two transactions where he

 3    purchased about 31 products, 13 of which were returned.            In our

 4    view, Your Honor, those are all New York transactions.            That

 5    was the holding of Bel Canto Design versus MSS Hifi.

 6               THE COURT:    All right.    Let me stop you there.

 7               Speak to that.

 8               MR. CHENNAKESAVAN:     Your Honor, Bel Canto, first of

 9    all, addressed a very different situation, and here is why.

10    The purchasers in Bel Canto went onto the website of the

11    defendant.    The defendant operated its own website through

12    which it sold products.      Individuals would go onto the

13    defendant's website, see that the defendant was shipping

14    products from New York, place the order, and then receive them

15    from New York.

16               There is absolutely no evidence -- and I think this is

17    counter factual to even suggest -- that Careful Shopper has a

18    storefront that's independent of Amazon.         What we do know is

19    that Mr. Lei and third parties went on to Amazon.com.            They

20    purchased products from Amazon.com.        There is absolutely

21    nothing in the record that Careful Shopper's location in

22    New York was even disclosed when someone is purchasing from

23    Amazon.com.

24               So what we have here are a series --

25               THE COURT:    In some instances they are noted as the


      MICHELE NARDONE, CSR -- Official Court Reporter
Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 9 of 11 Page ID #:336
                                                                           10
                           Careful Shopper v. TP-Link

 1    seller.

 2               MR. CHENNAKESAVAN:     Correct, Your Honor, but that's

 3    it.

 4               So what we have here is someone who is logging onto

 5    Amazon.com, sitting in a computer in California, placing an

 6    order on Amazon.com, where the identity of the seller is

 7    indicated as Careful Shopper.       There is absolutely no

 8    indication that Careful Shopper is shipping these products from

 9    New York or that the purchaser is purchasing from New York.

10               That's the key distinction between Bel Canto and here,

11    because in Bel Canto the purchasers would go onto the

12    storefront and see that they are buying directly from Bel Canto

13    located in New York, and if you click on the contact us,

14    location website, you ostensibly see that it's a New York

15    company.    That's a key difference.

16               So the starting point for personal jurisdiction

17    analysis is always the conduct of the defendant.           Did the

18    defendant purposely avail itself of the form?

19               So here, even if you assume that the circle of

20    commercial activity somehow works out and there is some hook on

21    these purchases, what we have is a purchaser placing orders on

22    Amazon, from California, receiving products that are warehoused

23    by Amazon.    Let's not forget that.      So the products were not

24    shipped directly by the defendant.        They are warehoused by

25    Amazon, and there is nothing in the record as to where they


      MICHELE NARDONE, CSR -- Official Court Reporter
 Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 10 of 11 Page ID
                                    #:337                                15
                           Careful Shopper   v. TP-Link

1               THE COURT:   I think you meant it transacts business in

2    New York.

3               MR. CHENNAKESAVAN:     Yes, Your Honor.    And that doesn't

4    mean that any claim that touches those products gives rise to

5    jurisdiction in New York.

6               Opposing counsel cited the Albino case from the

7    Western District of New York in 2018, and there, the at-issue

8    defendant was selling a component into New York that was

9    incorporated into a machine that caused injury.          But everyone

10   admitted that it wasn't that component that caused the injury,

11   and there was, therefore, a break in the chain.

12              So simply placing something into the stream of

13   commerce or engaging in attenuated transactions does not give

14   rise to jurisdiction under 302(a)(1).        There has to be a

15   substantial nexus or an articulable nexus, as the court in

16   Licci identified, between the in-state conduct --

17              THE COURT:   I understand.     I think that's your

18   problem.

19              MR. SCHLACHET:    I agree with that, Your Honor; but, if

20   I may resume where I was.

21              THE COURT:   Yes.

22              MR. SCHLACHET:    In this Bel Canto case, this is what

23   the court said in order to make something a New York

24   transaction under Section 369.       I quote:    Lower courts applying

25   this standard have held that a telemarketing site and even the


     MICHELE NARDONE, CSR -- Official Court Reporter
 Case 8:19-cv-00082-JLS-KES Document 24-3 Filed 05/03/19 Page 11 of 11 Page ID
                                    #:338                                19
                           Careful Shopper   v. TP-Link

1              As Your Honor has astutely noted, the purchases are

2    simply not New York transactions.         There is no evidence.    No

3    case has ever held that purchases from the Internet through

4    Amazon or third-party seller without knowledge of where the

5    goods are coming from gives rise to jurisdiction in the

6    seller's forum.     No court has ever held that.

7              THE COURT:    All right, gents.     I have shared with you

8    my skepticism, to be candid with you.        I'm not sure I have been

9    shaken from that position, but I will give it a little more

10   thought and will get back to you promptly.

11             MR. SCHLACHET:     Thank you, Your Honor.

12             MR. CHENNAKESAVAN:      Thank you, Your Honor.

13             THE COURT:    Meanwhile, it seems to me -- well, the

14   trademark is a different matter, but I'm tempted to discuss the

15   merits of the underlying claims, but we will save that perhaps

16   for another day.     Have a good weekend.

17             MR. CHENNAKESAVAN:      Thank you, Your Honor.

18             MR. SCHLACHET:     Thank you, Your Honor.

19             (End of proceedings.)

20                                     o O o

21

22   Certified to be a true and accurate transcript.
     /s/ Michele Nardone
23   MICHELE NARDONE, CSR -- Official Court Reporter

24

25


     MICHELE NARDONE, CSR -- Official Court Reporter
